286 F.2d 174
Joseph M. ERNST and William J. Donovan, Jr., Appellants,v.T. L. JAMES & COMPANY, Inc., Appellee.
No. 18535.
United States Court of Appeals Fifth Circuit.
February 9, 1961.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
James B. O'Neill, Geo. M. Leppert, New Orleans, La., for appellants.
Gerard M. Dillon, New Orleans, La., Barham, Wright & Barham, Ruston, La., Curtis, Foster, Dillon & Huppenbauer, New Orleans, La., for appellee.
Before JONES and BROWN, Circuit Judges, and CARSWELL, District Judge.
PER CURIAM.


1
The district judge directed a verdict for the defendant, the appellee here, in an action for damages for personal injuries sustained by the plaintiffs, the appellants here, when their automobile failed to negotiate a highway curve and ran into a bulldozer parked off the highway. The principles stated by this Court in McClendon v. T. L. James & Company, Inc., 5 Cir., 1956, 231 F.2d 802, are controlling here. See also Thompson v. City of Houma, 5 Cir., 1935, 76 F.2d 793. The judgment of the district court is


2
Affirmed.